         Case 1:19-cr-00373-PGG Document 252 Filed 02/08/20 Page 1 of 7
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      February 8, 2020

BY ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Avenatti,
               S1 19 Cr. 373 (PGG)

Dear Judge Gardephe:

       The Government respectfully writes with respect to two matters in this case.

       First, the Government writes in opposition to the letter motion of the defendant, filed just
before noon today (Dkt. No. 249) (“Def. Ltr.”), in which he seeks preclusion of any cross-
examination of him and the introduction of any extrinsic evidence (in any form, and regardless of
what he says) concerning:

               1. his financial condition, beyond that which is already in evidence;
               2. his search history for “insider trading” and “put options”; and
               3. any conduct at issue in two other pending federal criminal cases.

        The defendant’s wide-sweeping motion should be denied. He is not entitled to present the
jury with a misleading, sanitized, and one-sided story of his knowledge and intent leading up to
and during the events of March 2019. Nor is he entitled to preclude cross-examination concerning
conduct that both is probative of credibility generally and rebuts any suggestion that intended to
obtain or had obtained consent from Gary Franklin, Sr. before soliciting or accepting millions of
dollars from NIKE, Inc. (“Nike”).

        Second, the Government moves (a) to preclude the defendant from testifying concerning
his alleged prior retention of or receipt of legal advice from Mark Geragos, and (b) so that the
Court may exercise its responsibility to ensure that “inadmissible evidence is not suggested to the
jury by any means,” Fed. R. Evid. 103(d), for an order that the defendant proffer, before testifying,
what he intends to say regarding his prior relationship with or knowledge of Mr. Geragos. The
defendant has not waived attorney-client privilege with respect to any prior retention, has not given
notice to the Court or the Government of an advice-of-counsel defense, and should not be permitted
to suggest that he has a defense that the law says he does not have.
            Case 1:19-cr-00373-PGG Document 252 Filed 02/08/20 Page 2 of 7
Honorable Paul G. Gardephe
United States District Judge
February 8, 2020
Page 2

       I.       The Defendant’s Letter Motion Concerning Cross-Examination

                A. Applicable Law

          “It is essential . . . to the proper functioning of the adversary system that when a defendant
takes the stand, the government be permitted proper and effective cross-examination in an attempt
to elicit the truth.” United States v. Havens, 446 U.S. 620, 626-27 (1980).

        Such cross-examination properly includes questions exploring a defendant’s credibility
generally when “a defendant offers an innocent explanation” for his conduct. United States v.
Payton, 159 F.3d 49, 58 (2d Cir. 1998) (when such an explanation is offered, “the government is
entitled to attack his credibility on cross-examination”). In short, a defendant who “‘opens the
door’” by presenting an innocent explanation for his conduct “has no right to avoid cross-
examination into the truth of his direct examination, even as to matters not related to the merits of
the charges against him.” Id.

        The Government is also entitled to cross-examine a defendant about his prior conduct, even
where it is not probative generally of truthfulness, when the prior conduct calls into question the
credibility of his explanation of his current conduct. Cf., e.g., United States v. Garcia, 936 F.2d
648, 654 (2d Cir. 1991) (“Once [the defendant] testified that he had no idea that the white powder
was cocaine, he opened the door for the Government to impeach his testimony by establishing on
cross-examination that he was familiar with and indeed had used cocaine as recently as the day
before his arrest.”). This principle equally applies where a defendant has not personally provided
such an explanation, but his counsel has. Cf., e.g., United States v. Williams, 605 F. App’x 45, 46
(2d Cir. 2015) (“Once the defense counsel made [the defendant’s] credibility an issue by implying
that he had been framed by law enforcement, the government [properly] moved to impeach [the
defendant], if he testified, with his previous false statements to law enforcement in 2007, where
he had also alleged that he was framed.”).

        Finally, the Government is entitled to cross-examine a defendant concerning other conduct
where that conduct rebuts the defendant’s self-portrayal. See, e.g., Garcia, 936 F.2d at 654
(affirming cross-examination concerning a defendant’s family history when he attempted on direct
examination “to portray himself as a solid citizen with a stable family life”).

        For similar reasons, the Government is entitled to “to impeach [a defendant’s] credibility
on its rebuttal case through evidence that was barred from its case in chief.” United States v.
Atherton, 936 F.2d 728, 734 (2d Cir. 1991); see generally United States v. Rosa, 11 F.3d 315, 335
(2d Cir. 1993) (“The rule of ‘opening the door,’ or ‘curative admissibility,’ gives the trial court
discretion to permit a party to introduce otherwise inadmissible evidence on an issue (a) when the
opposing party has introduced inadmissible evidence on the same issue, and (b) when it is needed
to rebut a false impression that may have resulted from the opposing party’s evidence.”).
         Case 1:19-cr-00373-PGG Document 252 Filed 02/08/20 Page 3 of 7
Honorable Paul G. Gardephe
United States District Judge
February 8, 2020
Page 3

               B. Discussion

        The defendant’s motion fails under the settled principles set forth above. The Supreme
Court has “repeatedly insisted that when defendants testify, they must testify truthfully or suffer
the consequences.” Havens, 446 U.S. at 626. So it is here.

                   1. The Defendant’s Financial Condition

       In his letter motion, other than stating that he will “not testify” about his “financial
condition” (Def. Ltr. 1, 3), the defendant offers no explanation whatsoever as to why the
Government should not be permitted to cross-examine him concerning his debts and financial
condition to impeach him as to his intent and motivation. For the reasons previously discussed
with and articulated by the Court, evidence of the defendant’s debts and financial condition was
properly admitted into evidence. For the same reasons, it is an entirely proper subject for cross-
examination, including with respect to contemporaneous debts not in evidence, because these facts
rebut any suggestion of an innocent explanation for the defendant’s conduct—and in particular,
any suggestion that the defendant only sought an internal investigation, for which he would be
paid millions of dollars, because Mr. Franklin or Jeffrey Auerbach purportedly directed the
defendant to seek such an investigation.

        Indeed, although this would be a proper subject for cross-examination in any event, it is
notable that, to date, the defendant has repeatedly—and falsely—suggested to the jury, through
the cross-examination of others, that, at the relevant time, he had easy access to substantial sums
of money. (Tr. 902-03 (“Q. And by track record you mean verdicts and settlements that he had
achieved in other cases, correct? A. Let me restate that. I have no knowledge of whether he filed
lawsuits or not. I just know that there were successful settlements.”); Tr. 904 (“Q. What other—
did you see any other settlements or verdicts in the millions of dollars that he had been able—Mr.
Avenatti had been able to achieve? A. Yes. But I can’t recall which ones they are now.”).) While
the Government did not object to these questions as posed, there is no basis in law or logic for the
Government to be prevented from exploring the defendant’s contemporaneous financial condition
if he chooses to testify and offers an innocent or selfless explanation for his conduct.

                   2. Certain of the Defendant’s Searches

        The Government believes that it would be proper to cross-examine the defendant
concerning his search for “insider trading.” However, unless he affirmatively opens the door, the
Government does not intend to explore the search for “insider trading” on cross-examination or to
introduce evidence of this search. But the Government does intend to cross-examine the defendant
concerning his searches for “put options,” the price of Nike’s stock, and Nike’s reputation, and to
offer evidence of the same. This subject goes directly to the defendant’s contemporaneous
knowledge, focus, and intent, and it squarely rebuts any suggestion offered by the defendant that
his threats to Nike were no more than an attempt to carry out his client’s purported instructions.

        Specifically, on March 10, 2019, shortly after a phone call with Mr. Auerbach and after
receiving a follow-up email from Mr. Auerbach, the defendant used his iPhone to, among other
         Case 1:19-cr-00373-PGG Document 252 Filed 02/08/20 Page 4 of 7
Honorable Paul G. Gardephe
United States District Judge
February 8, 2020
Page 4

things, search for “nike.put options” and to visit the website “Nasdaq.com – Nike, Inc. (NKE)
Option Chain.” The Government previously argued (Dkt. No. 211, at 2-3) that this conduct both
(a) corroborates the defendant’s contemporaneous belief that he could use the confidential
information provided to him by Mr. Franklin and Mr. Auerbach to harm Nike’s stock price and his
intent to use that information to benefit himself, and (b) demonstrates that the defendant acted
deliberately, and not rashly, and thus helps to show that he acted wrongfully. The Court ruled that
the evidence may not be offered in the Government’s case-in-chief, while noting, “I’m ruling
strictly for purposes of the government’s direct case. Obviously, if Mr. Avenatti took the stand,
we would be having a different conversation.” (Tr. 109.)

         In his letter motion, other than stating that he will “reiterate[s] the arguments” he
“previously made” (Def. Ltr. 1) the defendant says nothing about this subject, or why he should
be permitted to testify about “the conversations that he had with Coach Franklin and Jeffrey
Auerbach and their directives to him” (id.), without being cross-examined with contemporaneous
evidence that, from the very beginning, he was looking to make money for himself, in a manner
not shared with his client. The defendant is not entitled to set his own self-interested limit on what
constitutes “the facts of this case” (id.) or to avoid cross-examination on a subject that directly
undermines his apparent story by stating that he will not affirmatively “testify to his search history”
(id. at 3). To the contrary, the Government is entitled to impeach the defendant’s testimony with
evidence of the defendant’s intent to use his client’s information to his own benefit. Cf., e.g.,
Garcia, 936 F.2d at 654.

        Moreover, as noted above, the Government is not seeking to put at issue the search for
“insider trading” and will not offer any evidence or make any arguments regarding insider trading
(unless the defendant affirmatively opens the door). There is no unfair prejudice under Rule 403
to the mere fact that the defendant searched for “nike.put options” and visited the website
“Nasdaq.com – Nike, Inc. (NKE) Option Chain” when he did. “Because virtually all evidence is
prejudicial to one party or another, to justify exclusion under Rule 403 the prejudice must be
unfair.” Costantino v. Herzog, 203 F.3d 164, 174 (2d Cir. 2000) (emphasis in original). There
nothing unfair about this evidence, which is straightforward and highly probative of the
defendant’s intent. Nor is there a risk that questions about this evidence, or the evidence itself,
will elicit a separate, heightened response from the jury that would prevent the jury’s fair
assessment of the facts—particularly given the close temporal and substantive connection between
the evidence and the charged conduct. See, e.g., United States v. Williams, 205 F.3d 23, 34 (2d
Cir. 2000) (perceiving “no undue prejudice under Rule 403 [where] the evidence did not involve
conduct more serious than the charged crime”); United States v. Roldan-Zapata, 916 F.2d 795,
804 (2d Cir. 1990) (evidence not unfairly prejudicial because it “did not involve conduct any more
sensational or disturbing than the crimes with which [the defendant] was charged”).

                   3. The Defendant’s Prior Conduct With Respect to Certain Clients

        Unless the defendant affirmatively opens the door, the Government does not intend to
cross-examine the defendant concerning the fact that he has been indicted in multiple other cases
or otherwise to present the jury with evidence that the defendant has been accused by a grand jury
in this district and in another district of other crimes. However, the Government does intend to
         Case 1:19-cr-00373-PGG Document 252 Filed 02/08/20 Page 5 of 7
Honorable Paul G. Gardephe
United States District Judge
February 8, 2020
Page 5

cross-examine the defendant concerning certain of his conduct, which both is probative of
credibility generally and rebuts any suggestion that he intended to obtain or had obtained consent
from Mr. Franklin before soliciting or accepting millions of dollars from Nike. In particular, the
Government is aware of evidence that, contrary to any suggestion that the defendant has not
previously defrauded or concealed money from a client, the defendant has done so repeatedly, and
has done so in ways directly rebut any claim that he intended to present Mr. Franklin with a
settlement agreement that included all material terms before the defendant accepted money from
Nike.

        As an initial matter, the defendant concedes that the charges against him in his other federal
criminal cases “involve allegations of deceit and theft, including that [he] lied to and stole from
certain clients.” (Def. Ltr. 2.) That alone renders them a proper subject of cross-examination.
See, e.g., Payton, 159 F.3d 49, 58 (when the defendant offers an innocent explanation for his
conduct, “the government is entitled to attack his credibility on cross-examination”); cf. United
States v. Brown, 621 F. App’x 44, 48 (2d Cir. 2015) (“government’s cross-examination regarding
the prior fraudulent real estate scheme was . . . justifiably aimed at probing [the defendant’s]
credibility pursuant to Fed. R. Evid. 608(b)”). But the Court need not determine whether the
Government would be permitted to cross-examine the defendant concerning certain prior conduct
for this reason alone, because the conduct about which the Government intends to cross-examine
the defendant bears directly on the defendant’s state-of-mind in this case. 1

         In particular, in the months and weeks immediately preceding the conduct at issue, five
prior clients accused the defendant of defrauding them, in the aggregate, of millions of dollars.
The mere fact of these accusations, which would have led the defendant to be concerned that he
might owe even more money to even more people, and soon, is relevant to the defendant’s motive
and state-of-mind and impeaches innocent explanations of his intent and motive. Moreover, the
Government has far more than a good-faith basis to inquire into the defendant’s fraudulent
conduct, which goes both to his state-of-mind in March 2019 and to his truthfulness as a witness.
In particular, the defendant lied repeatedly, misleading client into believing the defendant had not
received settlement funds when, in fact, the defendant had received and appropriated those funds.
As to the fifth client—Stephanie Clifford, a/k/a “Stormy Daniels”—the defendant defrauded her
of the proceeds of an advance on a book deal through the use of a fraudulent consent purporting
to bear her signature, and again lied and misled her into believing that the funds he had converted
to his own use had never been sent. These matters are directly relevant to the defendant’s intent
in this case, and are highly probative, if not necessary, for the jury to be able to evaluate fairly and
fully the credibility of the defendant as a witness.

       The defendant suggests that the Government should not be permitted even to ask about any
such conduct, because that would create a “trial within a trial.” (Def. Ltr. 3.) That suggestion


1
    The Government reserves the right to seek to cross-examine the defendant concerning other
conduct in the event that his testimony opens the door to the Government doing so, including, but
not limited to, if the defendant suggests that has never defrauded other clients, carefully follows
the law or his ethical duties, listens closely to clients, and/or has achieved the goals of other clients.
         Case 1:19-cr-00373-PGG Document 252 Filed 02/08/20 Page 6 of 7
Honorable Paul G. Gardephe
United States District Judge
February 8, 2020
Page 6

conflates the proper scope of cross-examination, which is rightly broad, see, e.g., Havens, 446 U.S.
at 626-27, with whether the Government may offer documentary evidence in a rebuttal case
contradicting the defendant’s answers to questions, which is a separate inquiry and cannot be
determined before the defendant testifies and gives answers. Compare Fed. R. Evid. 611(b), with
Fed. R. Evid. 608(b). Nor does the defendant even attempt to explain why merely asking him
whether he engaged in certain conduct in the weeks and months preceding that in this case
somehow has an “emotional gut-punch” (Def. Ltr. 3), much less such a strong one that Rule 403
bars cross-examination that is otherwise plainly proper and would assist the jury in weighing the
defendant’s credibility, which he need not—but apparently intends to—put squarely at issue.

       II.     The Defendant’s Prior Alleged Retention of and Relationship with Mark Geragos

       As the Court is aware, the defendant has repeatedly suggested that the jury should acquit
him because he involved another lawyer, Mark Geragos, in his conduct. That suggestion is legally
and factually wrong (and is one of the reasons why the defendant should not be permitted to offer
testimony of Tina Glandian, or anyone else, concerning the prior work of Mr. Geragos).

        As the Court is also aware, prior to trial, the defendant suggested that he should be
permitted to offer evidence of his alleged prior retention of Mr. Geragos, notwithstanding that he
has not has not waived attorney-client privilege with respect to such alleged retention, has not
given notice to the Court or the Government of an advice-of-counsel defense, and has not even
attempted to demonstrate that any such prior alleged retention is relevant. The Government is
highly concerned that, if the defendant chooses to testify, he will broach this subject and suggest
that he has a defense that the law says he does not have. Accordingly, the Government moves
(a) to preclude the defendant from testifying concerning his alleged prior retention of or receipt of
legal advice from Mark Geragos, and (b) so that the Court may exercise its responsibility to ensure
that “inadmissible evidence is not suggested to the jury by any means,” Fed. R. Evid. 103(d), for
an order that the defendant proffer, before testifying, what he intends to say regarding his prior
relationship with or knowledge of Mr. Geragos. It is not sufficient, as the defendant suggested
before trial, for him first to offer such testimony before the jury and then for the Court to determine
whether it is relevant and admissible. See, e.g., United States v. Colasuonno, 697 F.3d 164, 181
(2d Cir. 2012); United States v. Quinones, 417 F. App’x 65, 67 (2d Cir. 2011); United States v.
Atias, No. 14 Cr. 403 (DRH), 2017 WL 563978, at *3 (E.D.N.Y. Feb. 10, 2017); SEC v. Tourre,
950 F. Supp. 2d 666, 684 (S.D.N.Y. 2013).
        Case 1:19-cr-00373-PGG Document 252 Filed 02/08/20 Page 7 of 7
Honorable Paul G. Gardephe
United States District Judge
February 8, 2020
Page 7

                                          Respectfully submitted,

                                          GEOFFREY S. BERMAN
                                          United States Attorney

                                    By:   s/ Daniel C. Richenthal
                                          Matthew D. Podolsky
                                          Daniel C. Richenthal
                                          Robert B. Sobelman
                                          Assistant United States Attorneys
                                          (212) 637-1947/2109/2616

cc:    (by ECF)

       Counsel of Record
